Per Curiam.
This is an appeal from the disposition of property in a divorce action.
The parties entered into a property agreement on February 8, 1955, which fixed the status of all property they then owned, or thereafter acquired, as community property. This agreement could not entitle the husband, as he contends here, to half of the community property in the event of a' divorce.
The trial court in the divorce action had all of the property of the parties before it and was empowered to make
“ . . . such disposition of the property of the parties, either community or separate, as shall appear just and equitable, having regard to the respective merits of the parties, to the condition in which they will be left by such divorce ... to the party through whom the property was acquired, ...” RCW 26.08.110.
The division made by the trial court in the decree entered May 7, 1958, and here appealed from, appears to us “just and equitable” and is affirmed.
The respondent wife is awarded an attorney’s fee of two hundred fifty dollars for services on the appeal in addition to statutory costs. RCW 26.08.090.
This decision shall go into effect immediately, and the remittitur will go down forthwith. Supreme Court Rule 15, RCW Vol. 0.